                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:18-CV-468-D


DEMETRIUS BENSON,                        )
JABRIL MUHAMMAD,                         )
and TERRANCE FOSTER,                     )
                                         )
                        Plaip.tiffs,     )
                                         )
                v.                       )                     ORDER
                                         )
VAUGHN INDUSTRIES LLC,                   )
                                         )
                        Defendant        )


        On Sepiember 27, 2018, Demetrius Benson, Jabril Muhammad, and Terrance Foster

(collectively, ''plaintiffs") filed a complaint against Vaughn Industries, LLC (''Vaughn," or

"defendant") under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), ~ ' and 42

U.S.C. § 1981 allegingracediscriminationandretaliation. SeeCompl. [D.E.1]. OnJune20,2019,

Vaughn moved for summary judgment [D.E. 20, 21, 26, 27]. On July 5, 2019, plaintiffs responded

in opposition [D.E. 22, 23, 24]. On October 2, 2019, Vaughn replied [D.E. 33]. As explained

below, the court grants Vaughn's motion for summary judgment.

                                                  I.

       Vaughn is an electrical construction contractor based in Carey, Ohio, with an office and

warehouse in Wilson, North Carolina. See TschanenAff. [D.E. 27-1] ,r 1.1 In2016, Vaughn began

       1
         Plaintiffs object that Vaughn did not file a statement of material facts with its motion for
summary judgment. See [D.E. 24] 3-5. In accordance with this court's local rules, Vaughn should
have filed a statement of material facts. Nonetheless, Vaughn did file all the evidence that it relies
on with its motion for summary judgment and included a detailed statement of facts in its
m~orandum oflaw in support ofits motion for 1mmmaryjudgment with record citations. See [D.E.
21, 21-1]. Moreover, after Vaughn realized its oversight, it immediately sought to remedy it. See


           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 1 of 20
a project in Wilson to build eight solar fields (the "Wilson Project''). See id. In order to staff the

Wilson Project, Vaughn retained Mobile Construction Mechanics (''MCM''), Spencer Ogden, Inc.

("Spencer Ogden"), and other temporary employment agencies. See Blair Aff. [D.E. 27-2]           ,r 1;
TschanenAff. ,r 3. In order to help Vaughn staffthe Wilson Project, MCM hired Demetrius Benson

("Benson'') and Jabril Muhammad ("Muhammad"), and Spencer Ogden hired Terrance Foster

("Foster''). SeeBensonDep. [D.E.27-3] 12-13;2 MuhammadDep. [D.E.27-4] 7;FosterDep. [D.E.

27-5] 8. On September 13, 2016, plaintiffs, all African-American males, began their work as

journeyman electricians on the Wilson Project. See Benson Dep. at 13; Muhammad Dep. at 7;

Foster Dep. at 8; Blair Aff. ,r 2. Plaintiffs were not Vaughn employees, but rather three of the 500

temporary workers hired to help Vaughn complete the Wilson Project. See Blair Aff. ,r 2; Tschanen

Aff. ,r 3.

        Benson became a Quality Control ("QC") Lead shortly after beginning work on the Wilson

Project. See Benson Dep. at 15. Benson also supervised electricians on site and reported to Mike

Savage, a Vaughn project scheduler. See id; Tschanen Aff.        ,r 7.   Savage made an "unofficial"

suggestion to Benson that Benson might have an opportunity to become a QC Supervisor for

Vaughn. See Benson Dep. at 15-16. Savage did not mention the position's pay or benefits, but told

Benson that he would initiate the hiring process at Vaughn for Benson. See id. at 16. Benson did

not see any paperwork concerning the position and never applied to Vaughn for the position. See



[D.E. 25]. On September 26, 2019, the court granted Vaughn leave to file a statement of material
facts [D.E. 32]. Accordingly, Vaughn's initial failme to file a statement of material facts does not
preclude the court from considering Vaughn's motion for summary judgment.
        2
         The deposition citations are to the CM/ECF page. CM/ECF erroneously labels Benson's
deposition as ''Deposition of Demetrius Brown." [D.E. 27-3]. It should state "Deposition of
Demetrius Benson."              ·

                                                 2

             Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 2 of 20
id After Savage spokewithBensonaboutthe QC Supervisor opportunity, Benson went on vacation

for a week. See id. When Benson returned from vacation, Benson learned that Vaughn had just

hired Tim Rice (''Rice") as QC Supervisor. See id.; Blair Aff. ,r 4.

       On November 15, 2016, Vaughn hired Rice as QC Supervisor. See Blair Aff. ,r 4. Savage

told Benson that he had presented Benson's name to Savage's supervisors, but that they had decided

to go in "a different direction." BensonDep. at 16. The QC Supervisor job description included the

requirement that the applicant have the "ability to supervise and manage complex construction

projects and crews as assigned." Tschanen Aff., Ex. B. at 10. Brian Tschanen ("Tschanen"),

Division Manager for Vaughn's Wilson Project, hired Rice "due to his extensive experience in

installation, maintenance, operation, and inspection in the energy industry." Tschanen Aff.     ,r 8.
Benson never applied for the QC Supervisor position or interviewed for it. See Benson Dep. at 17;

Upchmch Dec. [D.E. 27-6] ,r 7.3 Before hiring Rice, Tschanen did not consider Benson for the QC

Supervisor position, and heard from Savage only that Benson was interested in a full-time position

with Vaughn. See Tschanen Aff. ,r 8. Savage did not present Benson to Tschanen as a candidate

for the QC Supervisor position. See id.

       On November 16, 2016, Scott Dawson ("Dawson"), a Wilson Project foreman, received a

complaint that Rice had made racist and homophobic comments when giving instructions to

employees. See id. at ,r 9; Upchmch Dec. ,r 4. Brenda Upchmch (''Upchmch"), Human Resomces

Coordinator for Vaughn in Wilson, investigated the complaint and obtained statements from ten

people who heard Rice's comments, including plaintiffs. See Upchmch Dec. ,r 4; Blair Aff. ,r,r 5--6.

JoAnn Blair ("Blair''), Human Resomces Manager for Vaughn, reviewed the statements, spoke to


       3
        CM/ECF erroneously labels Upchmch's declaration as "Deposition of Brenda Upchmch."
[D.E. 27-6]. It should state "Declaration of Brenda Upchmch."

                                                 3

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 3 of 20
Upchurch, and recommended to Tschanen that Vaughn terminate Rice's employment for violating

Vaughn's equal employment and anti-harassment policy. See Blair Aff. ,r 7; Tschanen Aff. ,r 9;

Upchurch Dec. ,r 4. On November 18, 2016, Vaughn terminated Rice's employment. See Blair Aff.

,r 7; Upchurch Dec. ,r 5.
        After Rice's terminatio~ Vaughn did not seek to hire or promote anyone to :fill the QC

Supervisor position. See Tschanen Aff. ,r 10. Initially, Savage assumed the responsibilities of the

QC Supervisor positio~ and then Dan Carmean, a Vaughn employee since October 2012 who had

QC and supervisory experience, assumed the responsibilities. See id. On February 6, 2017, Vaughn

formally promoted Carmean to QC Supervisor and increased his pay. See id.; Blair Aff., Ex. B at

13.

        Plaintiffs continued to work on the Wilson Project after Rice's termination. See BensonDep.

at 21; Muhammad Dep. at 11; Foster Dep. at 12-13. Benson and Muhammad claim that their

responsibilities changed in late December 2017 from working on the Wilson Project in the field to

warehouse work, but admit that their pay and benefits did not change. See Benson Dep. at 21;

Muhammad Dep. at 11-12.

       On January 5, 2017, Tschanen submitted to Upchurch a list of 47 temporary employees for

termination because of a manpower reduction on the Wilson Project. See Tschanen Aff. ,r,r 5-6;_

Tschanen Aff., Exs. at 6; Upchurch Dec.      ,r 8; Upchurch Dec., Exs.    at 17-19. The list of 47

temporary employees included plaintiffs. See Tschanen Aff. ,r 5. Tschanen developed the list of 47

temporary employees based on input from crew leaders concerning temporary employee ''work

performance, skill set, attendance, and overall contribution to the work site." Id. These layoffs were

part of Vaughn's larger wind down of the Wilson Project, with Vaughn terminating a total of 85

temporary employees in the months before plaintiffs' termination. See TschanenAff. ,r 4; Blair Aff.

                                                  4

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 4 of 20
,r 9. Specifically, Vaughn terminated 22 temporary employees on November 22, 2016, 24 temporary
employees between December 5-7, 2016, and 39 more temporary employees by the end ofDecember

2016. See Tschanen Aff. ,r 4; Blair Aff. ,r 9.

        On January 6, 2017, Upchurch emailed MCM and Spencer Ogden that plaintiffs and five

other temporary workers were to be terminated due to manpower reductions. See Upchurch Dec.

,r 9; Blair Aff. ,r 11.   Upchurch's email at 3:04 PM stated:

        **Due to manpower cutbacks, please release the following IMMEDIATELY**

        They are NOT onsite today

        Please let me know when you have contacted them, please advise them NOT to call nor
        return to VI sites.

Upchurch Dec., Exs. at 21-22. At 3:47 PM on that same date, Jason Herceg ofMCM replied that

Benson and Muhammad were on site and had been working in the warehouse all week. See id.;

Benson Dep. at 22. At 5:56 PM on that same date, Upchurch responded: "Jason ... I am so sorry

... I didn't know they were working at the warehouse .... these two were totally my fault, I didn't

know they were there." Id. at 21. Before sending her email at 3:04 PM, Upchurch did not see that

Benson and Muhammad logged in on the time system and assumed they were not on site. See

Upchurch Dec. ,r 9. According to Upchurch, "[t]heir presence or absence at work was immaterial

as they had been included on the list of manpower reductions that was provided to me on January

4 [, 2017]." Id. On January 6, 2017, the temporary agencies terminated the 47 employees on the list,

including the plaintiffs. See Tschanen Aff. ff 5-6 ; Upchurch Dec. ,r 9; see also Benson Dep. at 22;

Muhammad Dep. at 10-11; Foster Dep. at 13.

        On January 6, 2017, Benson and Muhammad received notice of their terminations from

MCM, who initially told them it was because they were not at work. See Benson Dep. at 22;


                                                   5

            Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 5 of 20
Muhammad Dep. at 10. Benson and Muhammad took photos of their time sheets and warehouse

equipment for MCM to demonstrate that they were at work on January 6, 2017. See Benson Dep.

at 22; Muhammad Dep. at 10. MCM replied that Benson and Muhammad had already been

terminated and that they had to leave the Wilson Project work site. See Benson Dep. at 22;

Muhammad Dep. at 10. Benson and Muhammad then went to the main office of Vaughn's Wilson

Project work site to ask about their termination and to get copies oftheir statements concerning Rice.

See Benson Dep. at 22; Muhammad Dep. at 10-11. Vaughn did not give Benson or Muhammad

copies of their statements and a person at the office told them that she was going to call the police .

if they did not leave the work site. See Benson Dep. at 22.

                                                 II.

        Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment

· as a matter oflaw. See Fed. R Civ. P. 56(a); Scott v. Harris, 550 U.S. 372,378 (2007); Anderson

v. Liberty Lobby. Inc., 477 U.S. 242, 247-48 (1986). The party seeking ~ummary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Con,. v. Catrett, 477 U.S. 317, 325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Con,.,

475 U.S. 574, 587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

summary judgment should determine whether a genuine issue of material fact exists for trial. See

Anderson, 477 U.S. at 249. In making this determination, the court must view the evidence and the

inferences drawn therefrom in the light most favorable to the nonmovingparty. See Harris, 550 U.S.

                                                  6

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 6 of 20
at 378.

          A genuine issue ofmaterial fact exists ifthere is suffi(?ient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. ''The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summazy judgment. See Anderson, 477 U.S. at 248.

                                                   m.
          Title VII prohibits an employer from taking adverse employment action against an employee

''because of such individual's race." 42 U.S.C. § 2000e-2(a)(l). A plaintiff may establish a Title

VII violation in two ways. First, a plaintiff can show through direct evidence that racial

discrimination motivated an.employer's adverse employment action. See,~ Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005). If a plaintiff lacks direct evidence (as

in this case), a plaintiffcan alternatively proceed under the burden-shifting framework in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802--03 (1973); see Hill v. Lockheed Martin Logistics Mgmt.,

Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (en bane), abrogated in part on other grounds by Univ.

of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).

          "The McDonnell Douglas framework is comprised ofthree steps: (1) the plaintiffmust first

establish a primafacie case ofemployment discrimination or retaliation; (2) the burden ofproduction

then shifts to the employer to articulate anon-discriminatory or non-retaliatory reason for the adverse

action; (3) the burden then shifts back to the plaintiff to prove by a preponderance of the evidence

that the stated reason for the adverse employment action is a pretext and that the true reason is

                                                   7

             Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 7 of 20
discriminatoryorretaliatory." Guessousv. Fairview Prop. Investments, LLC, 828 F.3d208, 216 (4th

Cir. 2016). The McDonnell Douglas framework applies to failure to promote, failure to hire,

termination, and retaliation claims under Title VII and section 1981. See, e.g.• Williams v. Giant

Food Inc., 370 F.3d 423,430 (4th Cir. 2004); Beall v. Abbott Labs, 130 F.3d 614,619 (4th Cir.

1997), abrogatedinpartonother grounds by Gilliam v. S.C. De!)'tofJuvenileJustice, 474F.3d 134

(4th Cir. 2007).

       If the plaintiff establishes a prima facie case, the burden shifts to the defendant to produce

evidence that the adverse employment action was ''for a legitimate, nondiscriminatory reason." Tex.

De!)'t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981 ). This burden is one ofproduction, not

persuasion. See St Maty's Honor Ctr. v. Hicks, 509 U.S. 502, 509-11 (1993). If the defendant

offers admissible evidence sufficient to meet its burden ofproduction, ''the burden shifts back to the

plaintiffto prove by a preponderance ofthe evidence that the employer's stated reasons were not its

true reasons, but were a pretext for discrimination." Hill, 354 F.3d at 285 (quotation omitted); see,

~ Reeves v.    Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000); King v. Rumsfeld, 328

F.3d 145, 150-54 (4th Cir. 2003). A plaintiffcan do so by showing that the employer's "explanation

is unworthy of credence or by offering other forms of circumstantial evidence sufficiently probative

of [illegal] discrimination." Mereish v. Walker, 359 F.3d 330, 336 (4th Cir. 2004) (quotation

omitted); see Reeves, 530 U.S. at 147.

       In analyzing the record concerning pretext, the court does not sit to decide whether the

employer in fact discriminated against the plaintiff on the basis of race. See,     ~     Holland v.

Washington. Homes, Inc., 487 F.3d 208,217 (4th Cir. 2007); Hawkins v. Pe!)siCo, Inc., 203 F.3d

274, 279-80 (4th Cir. 2000). Rather, the court focuses on whether the plaintiffhas raised a genuine

issue of material fact as to pretext under Reeves and its Fourth Circuit progeny. Under Reeves and

                                                  8

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 8 of 20
its Fourth Circuit progeny, a plaintiff may not "simply show the articulated reason is false; he must

also show that the employer discriminated against him on the basis of [race]." Laber v. Harvey, 438

F.3d 404, 430-31 (4th Cir. 2006) (en bane). In certain cases, however, the factfinder may infer

illegal discrimination from the articulated reason's falsity. See id. at 431; Rowe v. Marley Co., 233

F.3d 825,830 (4th,Cir. 2000).

                                                   A.

       Benson alleges that Vaughn failed to promote him to QC Supervisor based on his race. See

Compl. fl 31-40.4 In support, Benson contends that Vaughn did not promote him to QC Supervisor

in favor of Tim Rice (who is white), and then in favor of Tim Carmean (who is also white). See id.

at fl 13-14, 22.5 To establish a prim.a facie case of failure to promote based on race, a plaintiffmust

show that: "(1) [he] is a member of a protected group, (2) there was a specific position for which

[he] applied, (3) [he] was qualified for that position, and (4) [the defendant] rejected [his] application

under circumstatices that give rise to an inference of discrimination." Williams, 370 F.3d at 430;

see McDonnell, 411 U.S. at 802; Anderson, 406 F.3d at 268.

       Benson meets the first two elements ofhis prim.a facie case. As for the first element, Benson


       4
         Plaintiffs assert claims under Title VII and 42 U.S.C. § 1981. Because the analysis of the
claims under both statutes is the same, the court analyzes the respective Title VII and section 1981
claims together. See, e.g., Love-Lane v. Martin, 355 F.3d 766, 786 (4th Cir. 2004); Beyantv. Aiken
Reg'l Med. Ctrs. Inc., 333 F.3d 536, 545 n.3 (4th Cir. 2003).
       5
        Under Title VII, Benson's failure-to-promote claim is limited to non-promotions occurring
within 180 days of filing his EEOC charge on June 30, 2017. See 42 U.S.C. § 2000e-5(e)(l); Nat'l
R.R. Passenger Con,. v. Morgan, 536 U.S. 101, 122 (2002). Accordingly, the court dismisses
Benson's Title VII failure-to-promote claim concerning the Rice promotion as untimely. See
Morgan, 536 U.S. at 114-15; Williams, 370 F.3d at 429; McDougal-Wilson v. Goodyear Tire &
Rubber Co., 427 F. Supp. 2d 595, 606 n.3 (E.D.N.C. 20006). The court, however, analyzes Benson's
race-based failure-to-promote claim concerning Rice and Carmean under section 1981. Those claims
are subject to a four-year statute of limitations. See Jones v. R.R. Donnelley & Sons Co., 541 U.S.
369,382 (2004); McDougal-Wilson, 427 F. Supp. 2d at 606 n.3.

                                                   9

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 9 of 20
is an African American, and thus a member of a protected class. See Blair Dec. ,r 6. AB for the

second elem~t, in cases where the employers does not have a formal application process for a

position, the application requirement is relaxed. Williams, 370 F.3d at 431; see Box v. A&P Tea

Co., 772F.2d 1372, 1377 (7th.Cir. 1985); McDougal-Wilso~ 427F. Supp. 2dat606. Thus, viewing

the evidence in the light most favorable to Benson, Benson meets the second element of his prima

facie case. See Benson Dep. at 16; Tschanen Aff. ,r 8.

        AB for the third element, in analyzing an employee's qualifications, it is the perception of

the decisionmaker that is relevant, not the employee. See King, 328 F.3d at 149; Evans v. Techs.

Aru>lications & Serv. Co., 80 F.3d 954, 960--61 (4th Cir. 1996); Smith v. Flax, 618 F.2d 1062, 1067

(4th Cir. 1980). Moreover, an employer can set its own performance standards so long as "such

standards are not a 'mask' for discrimination." Beall, 130 F.3d at 619; McDougal-Wilso~ 427 F.

Supp. 2d at 607.

        Vaughn's QC Supervisorjob description required applicants to have the "ability to supervise

and manage complex construction projects and crews as assigned," among numerous other duties

such as coordinating with other teams and cooperating with subcontractors. Tschanen Aff., Exs. at

10. Tschanen summarized the QC Supervisor role as "responsible for supervising and directing the

quality control efforts at each ofthe [eight] project sites. This required coordination with the project

management team and subcontractors as well as completion of extensive paperwork required by the

[Wilson] Project's owner." Tschanen Aff. ,r 7. The QC Supervisor job required "[s]upervisory

experience/training." Tschanen Aff., Exs. at 10. Benson was a temporary employee and the Wilson

Project was his first project in the solar industry. See Benson Dep. at 15. Although Benson had been

given some increased responsibilities as QC Lead, Benson lacked the required supervisory

experience. See id. Thus, even viewing the record in the light most favorable to Benson, Benson

                                                  10

          Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 10 of 20
 has failed to establish the third element of his prim.a facie case.

         As for the fourth element, Benson contends that discrimination can be inferred because Rice

 and Carmean received the promotion to QC Supervisor over him, and Benson opines that each was

 less qualified than him. See [D.E. 24] 13-14. However, it is not Benson's perception of his own

 qualifications that matters. Rather, it is the employer's perception that matters. See King, 328 F.3d

 at 149; Evans, 80 F.3d at 960-61; Smith, 618 F.2d at 1067.

         As for Rice, Benson admits that he "didn't know of any qualifications of Tim Rice." Benson

 Dep. at 17. In fact, Rice had extensive managerial experience, including running his own company

 and serving as an operations manager and foreman. See Blair Aff., Bxs. at &-10; Tschanen Aff. ,r

 8. As for Carmean, Vaughn did assign additional responsibilities to Carmean after Rice's

 termination, but Vaughn did not promote Carmean until February 6, 2017, one month after Benson ·

 was terminated. See Tschanen Aff.        ,r 10.   Thus, after Rice's termination, there was no QC

 Supervisor position for which Benson could have applied. In any event, the record reflects

 Carmean' s qualifications for the QC Supervisor position. See Tsc~en Aff. ,r 10; Blair Aff. ,r 8;

 Blair Aff., Bxs. at 13. Again, it is not Benson's perception of Rice or Carmean's qualification that

 matters, but Vaughn's perception. See King, 328 F.3d at 149; Bryant v. Bell Atlantic Md., Inc., 288

 F.3d 124, 135 (4th Cir. 2002); Hawkins, 203 F.3d at 279-80; Evans, 80 F.3d at 960-61; Ennis v.

 Nat'l Ass'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 62 (4th Cir. 1995); Smith, 618 F.2d at 1067.

 Thus, Benson has not met the fourth element of his prima facie case, and his claims fail. See King,

· 328 F.3d at 149--50.

         Alternatively, even assuming that Benson established a prima facie case, Vaughn had a

.legitimate and nondiscriminatory explanation for not promoting Benson. See Hicks, 509 U.S .. at

 509--11; Burdine, 450 U.S. at 254; Evans, 80 F.3d at 960-61. As for Rice's promotion, Rice had

                                                    11

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 11 of 20
extensive managerial experience. See Blair Aff., Exs. at 6-12. As for Cannean's promotion,

Cannean also had extensive managerial experience. See Blair Aff., Exs. at 13-15; TschanenAff.

,r 10.
         If an employee demonstrates a prima facie case of race discrimination, the employer may

rebut that case ''by demonstrating that the person promoted was better qualified for the position."

Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 189 (4th Cir. 2004); see Amirmokri v.

Baltimore Gas & Blee. Co., 60 F.3d 1126, 1129-30 (4th Cir. 1995). The employee may then

"attempt to prove that the employer's articulated reason for promoting the successful applicant was

pretextual." Honor, 383 F.3d at 189; Amirmokri, 60 F.3d at 1129-30. In analyzing pretext, the

"crucial issue" is whether "an unlawfully discriminatory motive for a defendant's conduct [exists],

not the wisdom or folly ofits business judgment." Jiminez v. Mary Washington Coll., 57 F .3d 369,

383 (4th Cir. 1995).

         As for Vaughn's explanation for Rice's promotion, Benson contends that it is pretextual

because Rice's lack of "electrical experience means he should have been disqualified from the

application under [Vaughn's] own rules." [D.E. 24] 14. But a plaintiff's mere speculation about

pretext is not enough. See,   ~    Holland, 487 F.3d at 216-18; Mereish, 359 F.3d at 336-39;

Hawkins,203 F.3dat280-81; Tinsleyv. FirstUnionNat'lBank, 155 F.3d435, 444 (4thCir.1998),

overruled on other grounds by Morgan, 536 U.S. 101. Furthermore, a plaintiff's perception of his

own experience, performance, and skills is not relevant. It is the perception of the decisiomnaker

that counts. See, e.g.• Kmg, 328 F.3d at 149; Hawkins, 203 F.3d at 280; Smith, 618 F.2d at 1067;

McDougal-Wilson, 427 F. Supp. 2d at 607. Vaughn considered Rice more qualified than Benson,

and Benson has not created a genuine issue of material fact. See Blair Aff., Exs. at 13-15.

         As for Vaughn's explanation for Cannean's promotion, Benson offers three reasons that it

                                                12

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 12 of 20
    was pretextual: (1) "[I]t is difficult to believe that a company would create a position (QC

    Supervisor), hire someone for a position (Rice), terminate them within a week, and then not fill the

    position"; (2) Carmean was ''put in charge of QC over [plaintiffs] after Rice was terminated"; and

    (3) "Rice's 'Supervisor Qualification Checklist' is dated December 20, 2016, prior to Benson's

termination on January 6, 2017, showing that [Vaughn] was, in fact, onboarding Carmean prior to

    Benson's termination." [D.E. 24] 14.

           As for the first reason, it is mere speculation, which does not suffice. See, ~ Holland, 487

    F.3d at 216-18; Hux v. City ofNe:wportNews, 451 F.3d 311,315 (4th Cir. 2006); Mereim, 359

    F.3d at 336-39; Hawkins, 203 F.3d at 280-81; Tinsley, 155 F.3d at 444. As for the second reason,

    Carmean was given increased QC responsibilities after Rice's termination, but he did not receive a

promotion or pay increase until one month after Vaughn terminated Benson. See Tschanen Aff.

,r 10; Blair Aff. ,r 8; Blair Aff., Bxs. 13-15.   "It is not ... the function of this court to second guess

the wisdom of business decisions." E.E.O.C. v. Clay Printing Co., 955 F.2d 936, 946 (4th Cir.

    1992); see Mereisb, 359 F.3d at 339. "Duty-bound though we are to examine employment decisions

    for unlawful discrimination, we are not cloaked with authority to strip employers of their basic

business responsibilities." Hux, 451 F.3d at 315. As for the third reason, a "Supervisor

    Qualification Checklist" dated December 20, 2016, comports with Carmean assuming increased QC

duties after Rice's termination but not being promoted into the role until February 2017. See Blair

Aff. ,r 8; Blair Aff., Bxs. 13-15. Again, Benson's speculation does not suffice.

           Even viewing the record in the light most favorable to Benson, Benson has failed to create

    a genuine issue of material fact concerning whether Vaughn's stated reasons for failing to promote

I
    Benson were pretexts for illegal discrimination. See Holland, 487 F.3d at 217-18; Hux, 451 F.3d

    at 317-19; Diamond, 416 F.3d at 319; Anderso9, 406 F.3d at 270-73; Honor, 383 F.3d at 189;

                                                      13

              Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 13 of 20
Mereish, 359 F.3d at 336-39; Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649--50 (4th

Ck 2002): Dugan v. Albemarle en,. Sch. Bd., 293 F.3d 716, 722-23 (4th Cir. 2002); Rowe, 233

F.3dat 830; Hawkins, 203 F.3dat279--80; Causeyv. Balog.162F.3d 795, 802-03 (4th Cir. 1998);

DeJamette v. Coming, Inc., 133 F.3d 293, 298-300 (4th Cir. 1998); Evans, 80 F.3d at 960-61;

Amirmokri, 60 F.3d at 1129--30; Jiminez, 57 F.3d at 383-84; Felty v. Graves-Humphreys Co., 818

F.2d 1126, 1128 (4th Cir. 1987); McDougal-Wilso"4 427 F. Supp. 2d at 607-08. Thus, the courts

grants summary judgment to Vaughn on Benson's failure to promote claims.

                                                 B.
       Plaintiffs allege that Vaughn terminated their employment due to their race. See Compl. ,Mf

41-50, 60-69, 79-88. Under McDonnell Douglas, to establish a prima facie case of termination

based on race, a plaintiff must show (1) he is a member of a protected class, (2) he was discharged,

(3) he was fii)fi])jng his employer's legitimate expectations at the time of his discharge, and (4) he

was treated differently than a similarly situated employee outside the protected class. See,     ~


Goodev. Cent Va. LegalAidSoc'y, Inc., 807F.3d619, 626(4thCir. 2015); Coleman v. Md. Court

ofAppeals,626F.3d 187, 190(4thCir.2010),aff'g, 566U.S. 30(2012); Whitev.BFIWasteServs.,

LLC, 375F.3d288,295 (4th Cir. 2004); Tahirv. Sessions.No. 5:16-CV-781-D,2017WL 1735158,

at *4 (E.D.N.C. May 2) (unpublished), aff'g, 703 F. App'x 211 (4th Cir. 2017) (per curiam)

(unpublished).

       As for the first element, each plaintiff is an African American, and thus members of· a

protected class. See Blair Dec. ,r 6. As for the second element, Vaughn discharged plaintiffs on

January 6, 2017. See id. at ,Mf 10-11; Benson Dep. at 22; Muhammad Dep. at 10-11; Foster Dep.

at 12-13. As for the third element, the court assumes without deciding that plaintiffs were meeting

Vaughn's legitimate expectations. As for the fourth element, the parties dispute whether plaintiffs

                                                 14

          Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 14 of 20
have established the fourth element. Compare [D.E. 21] 9, with [D.E. 24] 6. Although Vaughn

appears to have the better argument concerning the fourth element, the court will assume without

deciding that plaintiffs have met the fourth element.

        The burden shifts to Vaughn to assert legitimate and nondiscriminatory explanation for

discharging plaintiffs. See Hicks, 509 U.S. at 509-11; Burdine, 450 U.S. at 254. Vaughn contends

that plaintiffs were terminated as part of a larger reduction in force of temporary employees on the

Wilson Project. See [D.E. 21] 10; Tschanen Aff.         ,r 4; Blair Aff. ,r 9.   This explanation meets

Vaughn's burden of production.

            The burden then shifts back to plaintiffs to prove by a preponderance of the evidence that

Vaughn's stated reason was a pretext for race discrimination. See,~ Hill, 354 F.3d at 285.

Plaintiffs can do so by showing the employer's explanation "is unworthy of credence or by offering

other forms ofcircumstantial evidence sufficiently probative of [race] discrimination." Mereish, 359

F.3d at 336; see Reeves., 530 U.S. at 147. Plaintiffs make four arguments concerning pretext: (1)
        '
Vaughn terminated Theo Williams a few weeks before plaintiffs, and Williams also had written a

statement against Rice; (2) Foster's recruiter at Spencer Ogden told Foster that he was the only

Spencer Ogden recruit that was terminated on January 6, 2017; (3) plaintiffs were terminated after

only four months ofwork, but their recruiters had told them that the work would last anywhere from

six months to a year; and (4) Vaughn replaced plaintiffs with white employees. See [D.E. 24] 11.

       As for the argument concerning Williams' s termination, the argument concerns retaliation,

not race discrimination and therefore fails. Moreover, Williams was not deposed and did not submit

an affidavit. Plaintiffs' speculation concerning Williams' s dismissal does not create a genuine issue

of material fact. See, e.g., Holland, 487 F.3d at 216--18; Hux, 451 F.3d at 315; Mereish, 359 F.3d

at 336--39; Hawkins, 203 F.3d at 280-81; Tinsley, 155 F.3d at 444.

                                                   15

             Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 15 of 20
        As for the Spencer Ogden recruiter's alleged statement that Foster was the only Spencer

Ogden employee terminated on January 6, 2017, the statement is hearsay. See Fed. R. Evid. 80l(c),

802; cf. Fed. R. Civ. P. 56(c). Furthermore, Vaughn's actions comport with the reduction-in-

workforce plan that Vaughn had been instituting in the months before plaintiffs' termination. See

Tschanen Aff. ,r 4; Blair Aff. ,r 9. Thus, the Spencer Ogden recruiter's alleged statement does not

createagenuineissueofmaterialfact. See,e&,Holland,487F.3dat216-18;HYx,451 F.3dat315;

Mereish, 359 F.3d at 336-39; Hawkins, 203 F.3d at 280-81; Tinsley, 155 F.3d at 444.

       As for the difference between what plaintiffs were told about how long their temporary

employment on the Wilson Project would last and how long it actually lasted, plaintiffs were

employed at will. Vaughn's decision to discharge numerous temporary employees as part of a

reduction in force "is the kind of business decision that [federal courts] are reluctant to second-

guess." Rowe, 233 F.3d at 831; see Henson v. Liggett Gm-, Inc., 61 F.3d 270,277 (4th Cir. 1995);

Clay Printing Co., 955 F.2d at 946. As mentioned, "[d]uty-bound though we are to examine

employment decisions for unlawful discrimination, we are not cloaked with authority to strip

employers of their basic business responsibilities." HYx, 451 F.3d at 315. Vaughn retained the

discretion to downsize the Wilson Project in accordance with its business needs, and the difference

between plaintiffs' expectation of the length of their temporary employment and its actual length

does not create a genuine issue of material fact concerning pretext. See id.; Rowe, 233 F.3d at 831;

Henson, 61 F.3d at 277; Clay Printing Co., 955 F.2d at 946.

       As for plaintiff's contention that white employees replaced them, no evidence supports this

contention except Benson's own speculation. See Benson Dep. at 21. Benson's speculation is not

enough. See.~Holland,487F.3dat216-18;~451F.3dat315;Mereish,359F.3dat336-39;

Hawkins, 203 F.3d at 280-81; Tinsley, 155 F.3d at 444.

                                                16

          Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 16 of 20
         In addition to disputing the reduction-in-force rationale, Benson and Muhammad also allege

 that Vaughn already offered another pretextual reason: attendance. See [D.E. 24] 10-11. In

' support, plaintiffs cite the1 email from Upchurch to the MCM recruiter stating that Benson and

 Muhammad were not on site on the date that they were terminated. See Upchurch Dec., Ex. C at

 22. In fact, plaintiffs were on site. See Benson Dep. at 22; Muhammad Dep. at 10-11; Foster Dep.

 at 12-13.

         Plaintiffs cannot seek to expose a rationale as pretextual "by focusing on minor discrepancies

 that do not cast doubt on the explanation's validity, or by raising points that are wholly irrelevant to

 it" H:gx, 451 F.3d at 315; see Rowe, 233 F.3d at 831. "The former would not create a 'genuine'

 dispute." Hux, 451 F.3d at 315 (quoting Matsushita Blee. Indus. Co., 475 U.S. at 586--87). The

 "latter would fail to be 'material."' Hux, 451 F.3d at 315 (quoting Anderson, 477 U.S. at 248).

 "[M]ere mistakes offact are not evidence ofunlawful discrimination." Price v. Thompson, 380 F.3d

 209,214 n.1 (4th Cir. 2004), abrogated on other grounds by Foster v. Univ. ofMd.-E Shore, 787

 F.3d 243 (4th Cir. 2015). After all, a "[p]retext is a lie, not merely a mistake." Id.

        As Upchurch's contemporaneous follow-up emails demonstrate, Upchurch's initial email to

 MCM on January 6, 2017, contained a mistake. See Upchurch Dec., Ex. C. When Upchurch

 initially sent the email to MCM, Upchurch simply did not know that Benson and Muhammad were

 working in the warehouse on January 6, 2017. See id. Moreover, on January 4, 2017, Tschanenhad

 sent Upchurch a lengthy list of temporary employees to be terminated (that included plaintiffs) and

 revised it slightly on January 5, 2017. See TschanenA:ff. ff 5-6; TschanenAff., Exs. at 6--8. No

 rational jury could rely on the mistake in Upchurch's initial email to find pretext. See,~~ 451

 F.3d at 315; Price, 380 F.3d at 214 n.1; Dugan. 293 F.3d at 722-23.



                                                   17

             Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 17 of 20
        Plaintiffs disagree with Vaughn's "conclusion as to which positions to eUminate [in the

reduction in force], but the ultimate responsibility for that judgment lies with [Vaughn]." Mereish,

3S9 F.3d at 339. "Our focus is solely on whether this decision was the result of [illegal] bias." Id.

Even viewing the record in the light most favorable to plaintiffs, plaintiffs have failed to create a

genuine issue ofmaterial fact that Vaughn's reason for terminating their employment was pretextual.

See Holland, 487 F.3d at 217-18; Hux, 4S 1 F.3d at 317-19; Diamond, 416 F.3d at 319; Anderson,

406 F.3d at 270-73; Honor, 383 F.3d at 189-90; Mereish, 3S9 F.3d at 336-39; Thompson, 312 F.3d

at 649-SO; Dugan, 293 F.3d at 722-23; Rowe, 233 F.3d at 830; Hawkins, 203 F.3d at 279-80;

Causey, 162 F.3d at 802--03; DeJamette, 133 F.3d at 298-300; Evans, 80 F.3d at 960-61;

Amirmokri, 60 F.3d at 1129-30; Jiminez, S7 F.3d at 383-84; Felty, 818 F.2d at 1128; McDougal-

Wilson, 427 F. Supp. 2d at 607--08. Thus, the court grants 1:mmmary judgment to Vaughn on

plaintiffs' termination claims.

                                                   C.
        Plaintiffs allege that Vaughn terminated their employment in retaliation for participating in

the ~vestigation of Rice. See Compl. ff S1-S9, 70-78, 89-97. To establish a prima facie case of

retaliation, plaintiffs must prove that (1) they engaged in protected activity under Title VII, (2) their

employer took some action against them that a reasonable employee would find materially adverse,

and (3) their employer took the adverse action because of the protected activity. See DeMasters v.

Carillon Clinic, 796 F.3d 409, 416 (4th Cir. 201S); Boyer-Liberto v. Fontainbleau Corp., 786 F.3d

264,281 (4th Cir. 201S) (en bane); Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401,410 (4th

Cir. 2013); see also Burlington N. & Santa Fe Ry. Co. v. White, S48 U.S. S3, 67-70 (2006).

"Retaliation claims ... require the employee to show that retaliation was a but-for cause of a

challenged adverse employment action." Guessous, 828 F.3d at 217 (quotation and citation omitted);

                                                   18

          Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 18 of 20
see Huckelba v. Deering, No. 5:16-CV-247-D, 2016 WL 6082032, at *3 (E.D.N.C. Oct. 17, 2016)

(unpublished). ''Naked allegations of a causal connection between plaintiff's protected activity and

the alleged retaliation do not state a plausible Title VII claim." Huckelba, 2016 WL 6082032 at *3.

Furthermore, the employee must demonstrate temporal pro~ty between the alleged retaliation and

the protected activity. See Clark Cty. Sch. Dist. v. Breedm 532 U.S. 268, 273-74 (2001) (per

curiam.); Hooven-Lewis v. Caldera, 249 F.3d 259, 278 (4th Cir. 2001); Brown v. Wake Cty. Gov.,

No.5:16-CV-806,2017WL2982971,at•4(E.D.N.C.July12,2017)(unpublished);Huckelba,2016

WL 6082032, at *4.

       Vaughn concedes that plaintiffs engaged in protected activity when they participated in

Vaughn's internal investigation concerning Rice on November 16, 2016, and that terminating their

employment on January 6, 2017, was a materially adverse action. See,~ White 548 U.S. at

67-70. The court assumes without deciding that the temporal proximity between the participation

and the terminations is sufficient for a prima facie case. Cf. Breedm 532 U.S. at 273-74; Hooven-

Lewis, 249 F.3d at 278; Brown, 2017 WL 2982971 at *4; Huckelba, 2016 WL 6082032 *4.

       Vaughn has articulated a legitimate non-retaliatory reason for discharging plaintiffs: a larger

reduction-in-force of temporary employees as Vaughn began to complete the Wilson Project. See

Blair Aff. ,r 9; Tschanen Aff. ,r 4; Upchurch Dec. ,r 8. This explanation meets Vaughn's burden of

production. See Hicks, 509 U.S. at 509-11; Burdine, 450 U.S. at 254. Thus, the burden shifts to

plaintiffs to prove by a preponderance of the evidence that Vaughn's stated reason for terminating

their employment was not its true reason, but a pretext for retaliation. See,~ Hill, 354 F.3d at

285. Plaintiffs can do so by showing the employer's explanation "is unworthy of credence or by

offering other forms ofcircumstantial evidence sufficiently probative of [retaliation]." Mereish, 359

F.3d at 336 (quotation omitted); see Reeves, 530 U.S. at 147.

                                                 19

          Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 19 of 20
        Plaintiffs assert the same pretext arguments concerning retaliation as they did for their

termination claims. See [D.E. 24] 10-11. The arguments, however, fare no better. Accordingly,

because plaintiffs have failed to raise a genuine issue ofmaterial fact as to Vaughn's reason for their ·

termination, their retaliation claims fail. See Holland, 487F.3dat217-18; Hux, 451 F.3dat317-19;

Anderson, 406F.3dat270-73; Honor, 383 F.3dat 189-90; Price, 380 F.3dat215-17; Mereish, 359

F.3d at 336-39; Love-Lane, 355 F.3d at 788-89; Hill, 354 F.3d at 298-99; King. 328 F.3d at

151-54; Thompson, 312 F.3d at 649-50; Rowe, 233 F.3d at 830; Hawkins, 203 F.3d at 279-80;

Causey, 162 F.3d at 802--03; Tinsley, 155 F.3d at 444-45; DeJamette, 133 F.3d at 298-300; Beall,

130 F.3d at 619-20; Evans, 80 F.3d at 960-61; Amirmom, 60 F.3d at 1129-30; Jiminez, 57 F.3d

at 383-84; Felty. 818 F.2d at 1128. Thus, the court grants summary judgment to Vaughn on

plaintiffs' retaliation claims.

                                                 IV.

        In sum, the court GRANTS defendant's motion for summaryjudgment [D.E. 20]. Defendant

may file a motion for costs in accordance with the Federal Rules of Civil Procedure and this court's

local rules. The clerk shall close the case.

        SO ORDERED. This ..3.1 day of March 2020.



                                                          JSC.DEVERill
                                                          United States District Judge




                                                 20

           Case 5:18-cv-00468-D Document 34 Filed 03/31/20 Page 20 of 20
